
	
		I
		112th CONGRESS
		2d Session
		H. R. 4830
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain glass fibers
		  and articles thereof.
	
	
		1.Certain glass fibers and
			 articles thereof
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Glass fibers and articles thereof: slivers, rovings, yarns and
						chopped strands: rovings, other (provided for in subheading
						7019.12.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
